Title: To Thomas Jefferson from Edward Carrington, 10 January 1781
From: Carrington, Edward
To: Jefferson, Thomas



Sir
Petersburgh Jan. 10. 1781

The Baron Steuben directs that I shall apply to your Excellency for one Hundred and fifty Tents, and two hundred Camp kettles, for the use of the Militia, to be sent to this place immediately. Should your Excellency find it difficult for the State Quarter Masters to dispatch them, those of the Continental Service at Richmond will be ready to lend their Aid. Your Excellency has wrote the Baron, that a Commissary of provisions, has been sent to him, but he has never yet made his appearance. He is really much wanted. The Baron has just now moved to Prince George Court House, where our principal force is.
I have the Honor to be with Esteem & respect Yr. Mo Obt.

Ed. Carrington
DQMGSA


Since Writing the above Mr. Brown Commissary has Arrived.

